Dunbar, C. J.
(dissenting). — I think, construing all the allegations of the complaint together, that there are sufficient facts stated therein to notify the defendants what acts or omissions are complained of without the least danger of misleading them; and, if that be true, it is sufficient. The distinction between stating a fact and stating a conclusion of law is sometimes difficult to maintain, and making too fine a distinction will tend to render pleadings unnecessarily prolix, and raise discussions over mere quibbles. The judgment should be affirmed.
Hoyt, J. — I concur in what Chief Justice Dunbar has said.